Action for damages for personal injuries. Judgment for $8000. Plaintiff remitted $600 of this amount and judgment was entered (including interest) for $7470.64, and costs.
On motion of defendant, the court made an order granting an appeal to the Supreme Court. Thereafter and during the same *Page 713 
term the court set aside said order and granted the appeal to the Kansas City Court of Appeals. Defendant challenged the jurisdiction of the Court of Appeals, and that court made a finding that the plaintiff remitted said sum in the trial court for the purpose of depriving the Supreme Court of appellate jurisdiction. On this finding the Court of Appeals transferred the case to this court. [Reynolds v. Grain Belt Mills Co., 59 S.W.2d 744.] It did so by its certificate and judgment as follows:
"Now at this day, it appearing to the satisfaction of the court that the amount in dispute herein, exclusive of costs, exceeds the sum of seven thousand five hundred dollars, and that this court is without jurisdiction of this appeal, upon motion of the respondent, the court doth order and adjudge that this cause be and it is hereby certified and transferred to the Supreme Court."
On the record in this case the amount in dispute is the amount of the final judgment entered by the trial court. The amount so entered in said court fixed appellate jurisdiction in the Kansas City Court of Appeals. [Hensler v. Stix, 185 Mo. 238, 84 S.W. 894; Mathews v. Railroad, 231 Mo. 623, 132 S.W. 1074.]
The case should be remanded to the Kansas City Court of Appeals. It is so ordered. All concur.